Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-19 in the reply filed on 03/11/2021 is acknowledged.
Claims 1-6 and 20 have been canceled by Applicant in the amendment filed on 03/11/2021. Election was made without traverse in the reply filed on 03/11/2021.
New Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (non-elected Group I) there being no allowable generic or linking claim. 
Information Disclosure Statement
The IDS filed 08/21/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, 16, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 recite the limitation “wherein a molar ratio of the nitrogen to the hydrogen is 99-80:1-20 in the mixed gas of nitrogen and hydrogen; and
Claims 13 and 18 recite the limitation “holding the body for 1-4 hr.”. This term is indefinite and appears to be a potential typographical error in light of the specification at least at [00104], which describes holding the heat at the highest sintering temperature for 1-4 hr. For the purposes of examination, the phrase “holding the body for 1-4 hr.” will be interpreted to mean “holding the heat for 1-4 hr.” unless otherwise specified by Applicant during the course of prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiyuki et al. (US20130247388, hereinafter referred to as Yoshiyuki).
Regarding claim 7, Yoshiyuki discloses a method for preparing a golden ceramic, comprising: molding an oxide powder raw material to obtain a molded body (see Yoshiyuki at [0054], disclosing a molded product of zirconia raw material); debinding and sintering the molded body (see Yoshiyuki at [0070], disclosing a zirconia sintered body can be formed through a step of forming a molded product from the zirconia raw material and a step of sintering the molded 
Regarding claim 12, Yoshiyuki discloses the molding is dry pressing, isostatic pressing, tape casting, or injection molding (see Yoshiyuki at [0071], 
Regarding claim 14, Yoshiyuki discloses a method for preparing a golden ceramic, comprising: subjecting an oxide powder raw material to reduction-nitridation reaction (see Yoshiyuki at [0086], disclosing the nitride layer is formed by the bombardment or the nitrogen ion implantation method in a high frequency of 20 kHz at 100 to 200 V for 10 to 30 minutes and a pressure of 2 to 20 Pa in a nitrogen gas atmosphere.); molding the reduced-nitrided powder raw material to obtain a molded body (see Yoshiyuki at [0054], disclosing a molded product of zirconia raw material); and debinding and sintering the molded body to obtain the golden ceramic (see Yoshiyuki at [0070], disclosing a zirconia sintered body can be formed through a step of forming a molded product from the zirconia raw material and a step of sintering the molded product.), wherein the oxide powder raw material comprises: 85-96 wt% of zirconium oxide (see Yoshiyuki at [0051], disclosing 90% by mass or more of zirconia is contained), 2.0-4.5 wt% of yttrium oxide (see Yoshiyuki at [0051], disclosing 1.5 to 3.5 mol % of yttria is contained), 0-2.0 wt% of hafnium oxide (Yoshiyuki discloses no halfnium oxide), 0-2.0 wt% of titanium oxide (Yoshiyuki discloses no titanium oxide), 0-1.0 wt% of vanadium oxide (Yoshiyuki discloses no vanadium oxide), 0-5.0 wt% of praseodymium .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 12-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (JPH03242372 with reference to machine translation via EspaceNet, hereinafter referred to as Onuma) and further in view of Yoshiyuki.
Regarding claim 7, Onuma discloses a method for preparing a golden ceramic, comprising: molding an oxide powder raw material to obtain a molded 
Yoshiyuki is directed towards a molded product of zirconia raw material (see Yoshiyuki at [0054]) containing zirconia and yttria (see Yoshiyuki at [0051]) which is similarly treated with nitrogen ([see Yoshiyuki at [0086]]), yet contains no titanium dioxide.
Therefore, it would have been obvious to modify the ceramic disclosed by Onuma to contain no titanium dioxide as taught by Yoshiyuki with a reasonable expectation of successfully providing a golden ceramic because removing titanium dioxide from the formula disclosed by Onuma is a form of simple substitution of one known element (a zirconia/yttria mix containing titanium dioxide) for another (a zirconia/yttria mix containing no titanium dioxide) to obtain predictable results. 
Regarding claim 10, Onuma discloses the reduction-nitridation reaction has a reaction temperature of 1300-1600 0C, with a holding time of 30-180 min (see Onuma at Page 4, line 157-159 from machine translation via EspaceNet, disclosing the molded product is subjected to a debinder treatment and is placed in a reduction sintering furnace, the inside of the furnace is filled with nitrogen gas, and firing is performed at 1300 to 1500 ° C. for 1 to several hours while further inflowing nitrogen gas.). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 12, Onuma discloses the molding is dry pressing, isostatic pressing, tape casting, or injection molding (see Onuma at Page 4, line 149 from machine translation via EspaceNet, disclosing a dry molding method in which the mixed powder is placed in a mold).
Regarding claim 13, Onuma discloses the debinding and sintering the molded body comprises: placing the molded body in a sintering furnace; gradually heating the body to 550 °C in 15-30 hr; then heating the body to 1350-1450 °C in 5-10 hr; and holding the body for 1-4 hr (see Onuma at Page 4, lines 157-159 from machine translation via EspaceNet, disclosing the molded product subjected to the debinder treatment is placed in a reduction sintering furnace, the inside of the furnace is filled with nitrogen gas, and firing is performed at 1300 to 1500 ° C. for 1 to several hours while further inflowing nitrogen gas.). Examiner notes that, while performing firing, Onuma must necessarily pass by all temperatures above ambient temperature when heating up to the maximum temperature of 1300 to 1500 ° C, including 550 °C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). However, Onuma does not specifically disclose a separate processing step at 550 °C. 
Yoshiyuki teaches that the molded product is fired at 1300 °C to 1600 °C (see Yoshuyuki at [0074]) for about 1-3 hours (see Yoshuyuki at [0074]). 
Therefore, it would have been obvious to provide the method disclosed by Onuma to sinter a molded body while ensuring a debinding step occurs as taught by Yoshiyuki so that cracks are not formed in the sintered body due to rapid debinding with a reasonable expectation of success. 
Regarding claim 14, Onuma discloses a method for preparing a golden ceramic, comprising: subjecting an oxide powder raw material to reduction-nitridation reaction (see Onuma at Page 4, lines 157-159 from machine translation via EspaceNet, disclosing the molded product is subjected to a debinder treatment and is placed in a reduction sintering furnace, the inside of the furnace is filled with nitrogen gas, and firing is performed at 1300 to 1500 ° C. for 1 to several hours while further inflowing nitrogen gas.); molding the reduced-nitrided powder raw material to obtain a molded body; and debinding and sintering the molded body to obtain the golden ceramic (see Onuma at Page 4, line 157 from machine translation via EspaceNet, disclosing the molded product is subjected to a debinder treatment), wherein the oxide powder raw material comprises: 85-96 wt% of zirconium oxide (see Yoshiyuki at [0051], disclosing 90% by mass or more of zirconia is contained), 2.0-4.5 wt% of yttrium oxide (see Yoshiyuki at [0051], 
Regarding claim 18, Onuma discloses the debinding and sintering the molded body comprises: placing the molded body in a sintering furnace; gradually heating the body to 550 °C in 15-30 hr; then heating the body to 1350-1450 °C in 5-10 hr; and holding the body for 1-4 hr (see Onuma at Page 4, lines 157-159 from machine translation via EspaceNet, disclosing the molded product subjected to the debinder treatment is placed in a reduction sintering furnace, the inside of the furnace is filled with nitrogen gas, and firing is performed at 1300 to 1500 ° C. for 1 to several hours while further inflowing nitrogen gas.). Examiner notes that, while performing firing, Onuma must necessarily pass by all temperatures above ambient temperature when heating up to the maximum temperature of 1300 to 1500 ° C, including 550 °C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). However, Onuma does not specifically disclose a separate processing step at 550 °C. 
Yoshiyuki teaches that the molded product is fired at 1300 °C to 1600 °C (see Yoshuyuki at [0074]) for about 1-3 hours (see Yoshuyuki at [0074]). Yoshuyuki further teaches that debinding is performed at 350 °C to 600 °C (see Yoshiyuki at [0076]). Yoshiyuki teaches that debinding can suppress the occurrence of a crack in the molded product due to rapid debinding. 
Therefore, it would have been obvious to provide the method disclosed by Onuma to sinter a molded body while ensuring a debinding step occurs as taught by Yoshiyuki so that cracks are not formed in the sintered body due to rapid debinding with a reasonable expectation of success. 
Claims 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma in view of Yoshiyuki as applied to claims 7 and 14 above, and further in view of Michel (EP0947490 with reference to machine translation via EspaceNet, hereinafter referred to as Michel).
Regarding Claim 8, Onumi in view of Yoshiyuki discloses the limitations of claim 7 as discussed above. Onumi in view of Yoshiyuki does not disclose the reaction gas is a mixed gas of nitrogen and hydrogen, or the reaction gas is a mixed gas of nitrogen and carbon monoxide.
Michel is directed towards an article based on zirconia, in particular sintered, and in particular such an article whose chemical structure is modified over part of its thickness to give it an outer surface having a golden metallic appearance (see 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention as disclosed by Onumi in view of Yoshiyuki to use the gas mixture taught by Michel with a reasonable expectation of successfully providing a golden ceramic. 
Regarding Claim 9, Regarding Claim 8, Onumi in view of Yoshiyuki discloses the limitations of claim 7 as discussed above. Onumi in view of Yoshiyuki does not disclose a molar ratio of the nitrogen to the hydrogen is 99-80:1-20 in the mixed gas of nitrogen and hydrogen; and a molar ratio of the nitrogen to the carbon monoxide is 99-99.9:0.1-1 in the mixed gas of nitrogen and carbon monoxide.
Michel is directed towards an article based on zirconia, in particular sintered, and in particular such an article whose chemical structure is modified over part of its thickness to give it an outer surface having a golden metallic appearance (see Michel at [0001] from machine translation via EspaceNet). Michel teaches that a 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention as disclosed by Onumi in view of Yoshiyuki to use the gas mixture taught by Michel with a reasonable expectation of successfully providing a golden ceramic.
Regarding Claim 15, Onumi in view of Yoshiyuki discloses the limitations of claim 14 as discussed above. Onumi in view of Yoshiyuki does not disclose the reaction gas is a mixed gas of nitrogen and hydrogen, or the reaction gas is a mixed gas of nitrogen and carbon monoxide.
Michel is directed towards an article based on zirconia, in particular sintered, and in particular such an article whose chemical structure is modified over part of 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention as disclosed by Onumi in view of Yoshiyuki to use the gas mixture taught by Michel with a reasonable expectation of successfully providing a golden ceramic.
Regarding Claim 16, Onumi in view of Yoshiyuki discloses the limitations of claim 15 as discussed above. Onumi in view of Yoshiyuki does not disclose a molar ratio of the nitrogen to the hydrogen is 99-80:1-20 in the mixed gas of nitrogen and hydrogen; and a molar ratio of the nitrogen to the carbon monoxide is 99-99.9:0.1-1 in the mixed gas of nitrogen and carbon monoxide.
Michel is directed towards an article based on zirconia, in particular sintered, and in particular such an article whose chemical structure is modified over part of its thickness to give it an outer surface having a golden metallic appearance (see Michel at [0001] from machine translation via EspaceNet). Michel teaches that a 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention as disclosed by Onumi in view of Yoshiyuki to use the gas mixture taught by Michel with a reasonable expectation of successfully providing a golden ceramic.
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onumi in view of Yoshiyuki as applied to claims 7 and 14 above, and further in view of Nagato et al. (US4511665, hereinafter referred to as Nagato).
Regarding Claim 11, Onumi in view of Yoshiyuki discloses the limitations of claim 7 as discussed above. Onumi in view of Yoshiyuki does not disclose the 
Nagato is directed towards a decorative hard golden article comprising at least one member selected from titanium nitride and zirconium nitride as a main component and 0.1 to 30% by weight of at least one member selected from alumina (Al2O3) and zirconia (ZrO2) (see Nagato at the Abstract). Nagato teaches that a golden ceramic can be provided with the particle size of the starting powder of zirconia is preferably smaller than 1.0 microns (see Nagato at Col. 1, lines 63-65), which is within the claimed range of between 0.2-0.5 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Examiner notes that surface area is a function of particle size, and thus the claimed limitation of a specific surface area of 8-12 m2/g is a characteristic which must necessarily flow from the particle size. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding Claim 17, Onumi in view of Yoshiyuki discloses the limitations of claim 14 as discussed above. Onumi in view of Yoshiyuki does not disclose the powder in the oxide powder raw material has a particle size distribution D50 of 0.2-0.5 micrometers, and a specific surface area of 8-12 m2/g.
Nagato is directed towards a decorative hard golden article comprising at least one member selected from titanium nitride and zirconium nitride as a main component and 0.1 to 30% by weight of at least one member selected from alumina (Al2O3) and zirconia (ZrO2) (see Nagato at the Abstract). Nagato teaches that a golden ceramic can be provided with the particle size of the starting powder of zirconia is preferably smaller than 1.0 microns (see Nagato at Col. 1, lines 63-65), which is within the claimed range of between 0.2-0.5 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Examiner notes that surface area is a function of particle size, and thus the claimed limitation of a specific surface area of 8-12 m2/g is a characteristic which must necessarily flow from the particle size. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma in view of Yoshiyuki as applied to claim 14 above, and further in view of Zelikman (Zelikman, A. N., O. E. Krein, and G. V. Samsonov. "Metallurgy of Rare Metals, Translated from Russian, Chapter V, Zirconium." (1964), hereinafter referred to as Zelikman).
Regarding Claim 19, Onuma in view of Yoshiyuki discloses the limitations of claim 14 as discussed above. Onuma in view of Yoshiyuki does not disclose prior to the subjecting the oxide powder raw material to reduction-nitridation reaction, the method further comprises: compounding precursors corresponding to metal ions in the oxide powder raw material according to a ratio of metal ions in the oxide powder raw material; generating a hydroxide by coprecipitation; and heating the hydroxide under the condition of a nitrogen-hydrogen mixed gas to obtain the oxide powder raw material.
Zelikman is directed towards metallurgical techniques. Zelikman teaches precipitation of yttrium hydroxide (see Zelikman at Page 280) and zirconium hydroxide in order to obtain high-purity raw materials based on the hydroxides (see Zelikman at Page 228). 
Therefore, it would have been obvious to prepare the raw materials used in Onuma in view of Yoshiyuki with the hydroxide precipitation method taught by Zelikman with a reasonable expectation of successfully providing a raw material with high-purity. 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Tao et al. (CN106830931 with reference to machine translation via 
Tao is directed towards a golden mobile phone ceramic shell (see Page 1, line 10 from machine translation via EspaceNet). The ceramic contains zirconium oxide and titanium oxide (see Tao at Page 3, line 98). Tao teaches the use of a reducing nitrogen atmosphere to form a nitride (see Tao at Page 3, lines 106-111). Tao teaches the atmosphere is H2, N2, and CO (see Tao at Page 4, lines 153-154) as well as sintering (see Tao at Page 5, lines 184-186). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731